DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki USPA_20070148472_A1.
1.	Regarding Claims 1 and 9, Masaki discloses a laminated glass (title) comprising an interlayer multilayer film being laminated and bonded together (paragraphs 0014, 0063) wherein is a surface layer (elements 12b and 12a in Figs.) that correspond to Applicants’ claimed first layer with a sound insulation layer there-between (element 12c Masaki discloses that said sound insulation layer (corresponds to claimed second layer) can be in the form of a wedge (see Fig. 4) possessing an angle of 0.25 (paragraph 0070). Masaki further discloses using resins in said sound insulation layer (corresponds to claimed second layer) that are known to have a higher refractive index than the different resins used in its surface layer (corresponds to claimed first layer) (paragraph 0079). 
2.	Regarding Claim 5, Masaki discloses how it is known how to vary the refractive index (paragraph 0068). As such, given that it is a result-effective variable, it would be expected for one of ordinary skill in the art to know how to vary the difference based on end-user specifications and demands. Applicants have not indicated how the instantly claimed difference results in unexpected properties.
3.	Regarding Claim 6, although the claimed length is not disclosed, it would be expected for one of ordinary skill in the art to know how to vary the length based on the type of heads-up display (HUD) unit being made. This would be within routine skill in this field of endeavor. Applicants have not indicated how the instantly claimed length results in unexpected properties.
4.	Regarding Claim 7, Masaki discloses the claimed percentage as can be gleaned from the figures (Fig. 4).
5.	Regarding Claim 8, Masaki discloses that said sound insulation layer (corresponds to claimed second layer) can have a thickness of 500 microns or less (paragraph 0075).
6.	Regarding Claims 10 and 11, Masaki discloses that its film can have “at least one” sound insulation layer (corresponds to claimed second layer). Therefore, in the 
7.	Regarding Claim 12, Masaki discloses that vinly chloride resin can be used (paragraph 0079) which is known to have a refractive index of approximately 1.55.
8.	Regarding Claim 13, Masaki discloses using PVB as its surface layer (corresponds to claimed first layer) which is known to have a refractive index of less than 1.50.
9.	Regarding Claim 15, discloses using a shade functional colorant paint on the sides of its interlayer that reduces visible light transmittance (paragraph 0082).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki USPA_20070148472_A1 in view of Fukatani USPA_20060008658_A1.
10.	Regarding Claim 2, Masaki does not disclose the distance between the claimed first surface and the second surface being even in a width direction.
11.	Fukatani discloses an intermediate film for laminated glass (Title) wherein the corresponding first layer can have a distance between the claimed first surface and the second surface being even in a width direction (see Example 19). Fukatani discloses that its invention results in high performance for mitigating impact (Abstract).
12.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distance in the width direction of the first layer, of Masaki, as disclosed by Fukatani. One of ordinary skill in the art would have been motivated in doing so to obtain high performance in mitigating impact in HUDs.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 20, 2022